DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a switch transistor T30 as recited in at least paragraph 0049. The Examiner suggest to Applicant to add “T30” to the transistor which connect to the blank signal BLANK in Fig.3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding claim 1:
Claim 1 objected to because of the following informalities: Contains a typographical error in line 2. Specifically, contains an open parenthesis symbol prior to the word “GOA” without a close The Examiner suggest to Applicant to delete the open parenthesis symbol.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a work mode switching module configured to control…and to control”, “wherein the triggering module…configured to receive… and is configured to store…”, “the first control module  is also configured to receive…and is configured to output…”, and “the second control module…is configured to receive…and is configured to pull down…” in claim 1; 
“a pull-up control module…configured to receive…and configured to pull down or pull up…”, “a pull-up module…configured to receive…and configured to output…”, “a pull-down module…configured to receive…configured to pull down…”, and “a pull-down maintaining module…configured to receive…and configured to maintain…and maintain…” in claim 2; 
“a third control module…configured to receive…and configured to transfer…” in claim 7;
“a pull-up control module…and configured to receive…and configured to pull down or pull up…”, “a pull-up module…configured to receive…and configured to output…”, “a pull-down module…configured to receive…configured to pull down…”, “a pull-down maintaining module…configured to receive…configured to maintain…”,  and “a work switching module…configured to control…” in claim 11;
“a triggering module…configured to receive…and configured to store…”, “the first control module is configured to receive…and is configured to output…”, and “a second control module…configured to receive…and configured to pull down” in claim 13; and
“a third control module…configured to receive…and configured to transfer…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Han; In Hyo et al., US 20140139510 A1], discloses:
“In the detection mode during the blank interval, the timing controller 126 may detect the threshold voltages and mobility of the driving transistors DT of a plurality of pixels P formed on one horizontal line at every blank interval. In this way, the timing controller 126 detects the threshold voltages and mobility of the driving transistors DT of all the pixels P of the display panel 110 during the blank intervals of a plurality of frames”, as recited in ¶ 0075.
	Furthermore, the prior art, [Lim; Yirang et al., US 20150049075 A1], discloses:
“Referring now to FIG. 9, the sensing operation of the first line `1 Line` of the display panel 160 is performed through the mutual drive between the sensing circuit unit 140 and the data signal compensation unit 135 during the vertical blank period 1VBI. A compensation level of the first line `1 Line` of the display panel 160 (illustrated in FIG. 7) is calculated during the vertical blank period 2VBI. Further, during the vertical blank period 2VBI, the compensation data Comp Data of the first line `1 Line` 
	Furthermore, the prior art, [Kim; Binn, US 20150109278 A1], discloses:
“As shown in FIG. 4, the OLED display device according to embodiments of the present invention includes the initial period t1 and the sensing period t2 in the vertical blank time (V.B.T.), for sensing the threshold voltage of the driving transistor. In addition, the OLED starts to emit light immediately after the sampling period t3 for a corresponding data voltage is completed for each scan line”, as recited in ¶ 0072.
	Furthermore, the prior art, [Kim; Kyujin et al., US 20210027712 A1], discloses:
“In FIG. 9, one frame may be composed of an active period and a blank period. The active period corresponds to an operation period in which light is emitted while a data voltage is applied to a pixel on a per-horizontal-line basis sequentially. The blank period corresponds to a sensing period in which the threshold voltages of the driving transistor DTs included in all the pixels are simultaneously sensed, which may be set much shorter than the active period”, as recited in ¶ 0089.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "and a random detection signal output branch (22) configured to receive the (n-p)th scan signal (G(n-p)), a triggering signal (LSP), a first control signal (RM) and a second control signal (ST) to enter the working status and store a first potential of the (n-p)th scan signal (G(n-p)) under triggering of the triggering signal (LSP), to output a second output waveform of the nth scan signal (G(n)) under control of the first control signal (RM), and to enter the non-working status under control of the second control signal (ST), 
	wherein the second output waveform is configured to randomly detect a threshold voltage shift of a drive transistor of the nth GOA unit", in combination with the other recited claim features.

Regarding claims 2-9:
	Claims 2-9 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 10:
	The prior art, [Han; In Hyo et al., US 20140139510 A1], discloses:
“In the detection mode during the blank interval, the timing controller 126 may detect the threshold voltages and mobility of the driving transistors DT of a plurality of pixels P formed on one horizontal line at every blank interval. In this way, the timing controller 126 detects the threshold voltages and mobility of the driving transistors DT of all the pixels P of the display panel 110 during the blank intervals of a plurality of frames”, as recited in ¶ 0075.
	Furthermore, the prior art, [Lim; Yirang et al., US 20150049075 A1], discloses:
“Referring now to FIG. 9, the sensing operation of the first line `1 Line` of the display panel 160 is performed through the mutual drive between the sensing circuit unit 140 and the data signal compensation unit 135 during the vertical blank period 1VBI. A compensation level of the first line `1 Line` of the display panel 160 (illustrated in FIG. 7) is calculated during the vertical blank period 2VBI. Further, during the vertical blank period 2VBI, the compensation data Comp Data of the first line `1 Line` obtained through the calculation is written, and the sensing operation of the second line `2 Line` of the display panel 160 is performed. The sensing value `Vth Sensing data` corresponding to the threshold voltage of the driving transistors included in all of the subpixels SP is obtained through the above-
	Furthermore, the prior art, [Kim; Binn, US 20150109278 A1], discloses:
“As shown in FIG. 4, the OLED display device according to embodiments of the present invention includes the initial period t1 and the sensing period t2 in the vertical blank time (V.B.T.), for sensing the threshold voltage of the driving transistor. In addition, the OLED starts to emit light immediately after the sampling period t3 for a corresponding data voltage is completed for each scan line”, as recited in ¶ 0072.
	Furthermore, the prior art, [Kim; Kyujin et al., US 20210027712 A1], discloses:
“In FIG. 9, one frame may be composed of an active period and a blank period. The active period corresponds to an operation period in which light is emitted while a data voltage is applied to a pixel on a per-horizontal-line basis sequentially. The blank period corresponds to a sensing period in which the threshold voltages of the driving transistor DTs included in all the pixels are simultaneously sensed, which may be set much shorter than the active period”, as recited in ¶ 0089.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "and a random detection signal output branch (22) configured to receive the (n-p)th scan signal (G(n-p)), a triggering signal (LSP), a first control signal (RM) and a second control signal (ST) to enter the working status and store a first potential of the (n-p)th scan signal (G(n-p)) under triggering of the triggering signal (LSP), to output a second output waveform of the nth scan signal (G(n)) under control of the first control signal (RM), and to enter the non-working status under control of the second control signal (ST), 
	wherein the second output waveform is configured to randomly detect a threshold voltage shift of a drive transistor of the nth GOA unit", in combination with the other recited claim features.

Regarding claims 11-19:
	Claims 11-19 depend on claim 10 and are found allowable for at least the same reason as discussed above.

Regarding claim 20:
	The prior art, [Han; In Hyo et al., US 20140139510 A1], discloses:
“In the detection mode during the blank interval, the timing controller 126 may detect the threshold voltages and mobility of the driving transistors DT of a plurality of pixels P formed on one horizontal line at every blank interval. In this way, the timing controller 126 detects the threshold voltages and mobility of the driving transistors DT of all the pixels P of the display panel 110 during the blank intervals of a plurality of frames”, as recited in ¶ 0075.
	Furthermore, the prior art, [Lim; Yirang et al., US 20150049075 A1], discloses:
“Referring now to FIG. 9, the sensing operation of the first line `1 Line` of the display panel 160 is performed through the mutual drive between the sensing circuit unit 140 and the data signal compensation unit 135 during the vertical blank period 1VBI. A compensation level of the first line `1 Line` of the display panel 160 (illustrated in FIG. 7) is calculated during the vertical blank period 2VBI. Further, during the vertical blank period 2VBI, the compensation data Comp Data of the first line `1 Line` obtained through the calculation is written, and the sensing operation of the second line `2 Line` of the display panel 160 is performed. The sensing value `Vth Sensing data` corresponding to the threshold voltage of the driving transistors included in all of the subpixels SP is obtained through the above-described processes, and the compensation data Comp Data of each line of the display panel 160 is provided and written in each of the vertical blank periods 1VBI to xVBI”, as recited in ¶ 0068.
	Furthermore, the prior art, [Kim; Binn, US 20150109278 A1], discloses:

	Furthermore, the prior art, [Kim; Kyujin et al., US 20210027712 A1], discloses:
“In FIG. 9, one frame may be composed of an active period and a blank period. The active period corresponds to an operation period in which light is emitted while a data voltage is applied to a pixel on a per-horizontal-line basis sequentially. The blank period corresponds to a sensing period in which the threshold voltages of the driving transistor DTs included in all the pixels are simultaneously sensed, which may be set much shorter than the active period”, as recited in ¶ 0089.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "and a random detection signal output branch (22) configured to receive the (n-p)th scan signal (G(n-p)), a triggering signal (LSP), a first control signal (RM) and a second control signal (ST) to enter the working status and store a first potential of the (n-p)th scan signal (G(n-p)) under triggering of the triggering signal (LSP), to output a second output waveform of the nth scan signal (G(n)) under control of the first control signal (RM), and to enter the non-working status under control of the second control signal (ST), 
	wherein the second output waveform is configured to randomly detect a threshold voltage shift of a drive transistor of the nth GOA unit", in combination with the other recited claim features.

	
	



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Han; In Hyo et al., US 20140139510 A1] discloses:
“In the detection mode during the blank interval, the timing controller 126 may detect the threshold voltages and mobility of the driving transistors DT of a plurality of pixels P formed on one horizontal line at every blank interval. In this way, the timing controller 126 detects the threshold voltages and mobility of the driving transistors DT of all the pixels P of the display panel 110 during the blank intervals of a plurality of frames”, as recited in ¶ 0075.

[Lim; Yirang et al., US 20150049075 A1] discloses:
“Referring now to FIG. 9, the sensing operation of the first line `1 Line` of the display panel 160 is performed through the mutual drive between the sensing circuit unit 140 and the data signal compensation unit 135 during the vertical blank period 1VBI. A compensation level of the first line `1 Line` of the display panel 160 (illustrated in FIG. 7) is calculated during the vertical blank period 2VBI. Further, during the vertical blank period 2VBI, the compensation data Comp Data of the first line `1 Line` obtained through the calculation is written, and the sensing operation of the second line `2 Line` of the display panel 160 is performed. The sensing value `Vth Sensing data` corresponding to the threshold voltage of the driving transistors included in all of the subpixels SP is obtained through the above-described processes, and the compensation data Comp Data of each line of the display panel 160 is provided and written in each of the vertical blank periods 1VBI to xVBI”, as recited in ¶ 0068.

[Kim; Binn, US 20150109278 A1] discloses:
“As shown in FIG. 4, the OLED display device according to embodiments of the present invention includes the initial period t1 and the sensing period t2 in the vertical blank time (V.B.T.), for sensing the threshold voltage of the driving transistor. In addition, the OLED starts to emit light immediately after the sampling period t3 for a corresponding data voltage is completed for each scan line”, as recited in ¶ 0072.

[Kim; Kyujin et al., US 20210027712 A1] discloses:
“In FIG. 9, one frame may be composed of an active period and a blank period. The active period corresponds to an operation period in which light is emitted while a data voltage is applied to a pixel on a per-horizontal-line basis sequentially. The blank period corresponds to a sensing period in which the threshold voltages of the driving transistor DTs included in all the pixels are simultaneously sensed, which may be set much shorter than the active period”, as recited in ¶ 0089.

This application is in condition for allowance except for the following formal matters: 
as discussed above (objection to the drawings and claims).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623